Sullivan, J.,
concurring.
I agree to the judgment of affirmance on the ground that, under the section of the statute quoted in the opinion of the chief justice, neither the road supervisor, nor any other person, could acquire title to the warrants in suit. Such warrants could have been lawfully issued only to the supervisor, and the extent of his authority, in connection with them, was, to obtain from the county treasurer the money for which they called, and expend it in improving the roads. Holding the Avarrants in his official capacity, and for a specific purpose, he could neither sue the county upon them, nor transfer his trust title to a stranger.